DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8, 10-12, 14-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holley et al. (US PGPub 2011/0071966 A1).
As to claim 1, Holley et al. teaches a method for monitoring health of a hydraulic fluid subsystem (paragraph [0002]), the method comprising:
determining a plurality of forces acting on an actuator of the hydraulic fluid subsystem (paragraphs [0038] and [0080], where the pressures are forces acting on the hydraulic fluid subsystem);
determining a plurality of parameters by at least generating a plurality of dynamic equations based on the plurality of forces and one or more of an actuator inlet flow rate, an actuator outlet flow rate, an area of a cylinder of the actuator, a volume of the cylinder, a damping coefficient of the cylinder and a stiffness of a spring in the cylinder 
receiving a valve inlet pressure (from 18) of one or more of oil and gas flowing through a pipe while entering a valve (DCV) operationally coupled to the actuator (20) and a valve outlet pressure (from 21) of the one or more of the oil and the gas flowing through the pipe while flowing out of the valve (figure 3 and paragraphs [0080] and [0096]); and
monitoring the health of the hydraulic fluid subsystem based on one or more of the determined plurality of parameters, the valve inlet pressure, and the valve outlet pressure (paragraphs [0087]-[0095] and [0098]-[0100]).
As to claim 3, Holley et al. teaches wherein monitoring the health of the hydraulic fluid subsystem comprises comparing the plurality of parameters to respective determined thresholds to determine a defect in the hydraulic fluid subsystem (paragraphs [0098]-[0100] and [0120]-[0121]).
As to claim 4, Holley et al. teaches wherein the plurality of parameters comprise one or more of a pressure generated inside the actuator, an amount of displacement of a piston located in the cylinder of the actuator, an amount of time for attaining a desired amount of displacement of the piston, an amount of time for reaching an end position of the piston, and an acceleration of the piston located in the cylinder of the actuator caused by one or more of the actuator inlet flow rate and the actuator outlet flow rate, and a force required to open the actuator (paragraphs [0138]-[0140]).
As to claim 5, Holley et al. teaches wherein monitoring the health of the hydraulic fluid subsystem comprises comparing the pressure generated inside the actuator to an actuator inlet pressure (paragraph [0135]).
As to claim 6, Holley et al. teaches further comprising:
receiving or determining a directional-control-valve-supply pressure of a hydraulic fluid transferred by an accumulator to a directional control valve (from 15);
receiving the actuator inlet pressure of the hydraulic fluid received by the actuator from the directional control valve during a power stroke of the actuator (from 18); and
determining the actuator inlet flow rate of the hydraulic fluid transferred from the directional control valve to the actuator during the power stroke of the actuator based on one or more of the directional-control-valve-supply pressure and the actuator inlet pressure (paragraphs [0097], [0106], and [0135]).
As to claim 8, Holley et al. teaches further comprising:
receiving an actuator outlet pressure of an actuator hydraulic fluid transferred from the actuator to the directional control valve during a return stroke of the actuator (from 21); and
determining the actuator outlet flow rate of the hydraulic fluid transferred from the actuator to the directional control valve during the return stroke of the actuator based on one or more of the actuator outlet pressure and a vent pressure of a portion of the actuator hydraulic fluid vented out of the directional control valve (paragraphs [0097], [0106], and [0135]).
As to claim 10, Holley et al. teaches wherein monitoring the health of the hydraulic fluid subsystem comprises determining a presence of a seal leakage or a 
As to claim 11, Holley et al. teaches wherein monitoring the health of the hydraulic fluid subsystem comprises determining a failure of the spring by comparing the force required to open the actuator to a threshold force (paragraphs [0138]-[0140], where the pressure to activate is considered a force required to open).
As to claim 12, Holley et al. teaches a system (figures 1 and 3) comprising:
a processing subsystem (1) operationally coupled to a first sensing device and a second sensing device (sensors 2 comprising at least pressure sensors 15, 18, and 21 and flow meters 14, 17, and 22; paragraph [0080]) and configured to:
determine a plurality of forces acting on an actuator (DCV) of a hydraulic fluid subsystem (paragraphs [0038] and [0080], where the pressures are forces acting on the hydraulic fluid subsystem);
determine a plurality of parameters by at least generating a plurality of dynamic equations based on one or more of an actuator inlet flow rate, an actuator outlet flow rate, an area of a cylinder of the actuator, a volume of the cylinder, a damping coefficient of the cylinder and a stiffness of a spring in the cylinder (paragraphs [0065],  [0087]-[0095], [0098]-[0100], and [0110]), and solve the plurality of dynamic equations (paragraphs [0065], [0098], and [0100]);
receive a valve inlet pressure (from 18) of one or more of oil and gas flowing through a pipe while entering a valve operationally coupled to the actuator (DCV) and a 
monitor health of the hydraulic fluid subsystem based on one or more of the plurality of parameters, the valve inlet pressure and the valve outlet pressure (paragraphs [0087]-[0095] and [0098]-[0100]).
As to claim 14, Holley et al. teaches wherein the processing subsystem is configured to monitor the health of the hydraulic fluid subsystem by comparing the plurality of parameters to respective determined thresholds to determine a defect in the hydraulic fluid subsystem (paragraphs [0098]-[0100] and [0120]-[0121]).
As to claim 15, Holley et al. teaches wherein the plurality of parameters comprise one or more of a pressure generated inside the actuator, an amount of displacement of a piston located in the cylinder of the actuator, an amount of time for attaining a desired amount of displacement of the piston, an amount of time for reaching an end position of the piston, and an acceleration of the piston located in the cylinder of the actuator caused by one or more of the actuator inlet flow rate and the actuator outlet flow rate, and a force required to open the actuator (paragraphs [0138]-[0140]).
As to claim 16, Holley et al. teaches wherein the processing subsystem is configured to monitor the health of the hydraulic fluid subsystem by comparing the pressure generated inside the actuator to an actuator inlet pressure (paragraph [0135]).
As to claim 17, Holley et al. teaches wherein the processing subsystem is further configured to:

receive the actuator inlet pressure of the hydraulic fluid received by the actuator from the directional control valve during a power stroke of the actuator (from 18); and
determine the actuator inlet flow rate of the hydraulic fluid transferred from the directional control valve to the actuator during the power stroke of the actuator based on one or more of the directional-control-valve-supply pressure and the actuator inlet pressure (paragraphs [0097], [0106], and [0135]).
As to claim 19, Holley et al. teaches wherein the processing subsystem is configured to:
receive an actuator outlet pressure of an actuator hydraulic fluid transferred from the actuator to the directional control valve during a return stroke of the actuator (from 21); and
determine the actuator outlet flow rate of the hydraulic fluid transferred from the actuator to the directional control valve during the return stroke of the actuator based on one or more of the actuator outlet pressure and a vent pressure of a portion of the actuator hydraulic fluid vented out of the directional control valve (paragraphs [0097], [0106], and [0135]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7, 9, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holley et al. (US PGPub 2011/0071966 A1) in view of Nakamura et al. (5,267,440).
As to claims 7 and 18, Holley et al. teaches all of the limitations of the claimed invention, as noted above for claims 6 and 17 respectively, except explicitly teaching further comprising determining the actuator inlet flow rate of the hydraulic fluid based on one or more of a determined constant, a specific gravity of the hydraulic fluid and a flow coefficient of the directional control valve. Note that Holley et al. does teach determining the flow rate from the measured pressure using pressure drops and known fluid properties (paragraphs [0097], [0102]-[0108]).
Nakamura et al. teaches the relationship between flow rate for a hydraulic fluid system and the pressure drops involving a constant (see column 13, lines 55-68).
It would have been obvious to one skilled in the art before the effective filing date to modify Holley et al. to have determining the actuator inlet flow rate of the hydraulic fluid based on one or more of a determined constant as suggested by Nakamura et al. because it is a known relationship between the flow rate and the pressures measured describing the physical properties of the system and having predictable results.
As to claims 9 and 20, Holley et al. teaches all of the limitations of the claimed invention, as noted above for claims 8 and 19 respectively, except explicitly teaching further comprising determining the actuator outlet flow rate of the actuator hydraulic fluid 
Note that Holley et al. does teach determining the flow rate from the measured pressure using pressure drops and known fluid properties (paragraphs [0097], [0102]-[0108]).
Nakamura et al. teaches the relationship between flow rate for a hydraulic fluid system and the pressure drops involving a constant (see column 13, lines 55-68).
It would have been obvious to one skilled in the art before the effective filing date to modify Holley et al. to have determining the actuator outlet flow rate of the actuator hydraulic fluid based on one or more of a determined constant as suggested by Nakamura et al. because it is a known relationship between the flow rate and the pressures measured describing the physical properties of the system and having predictable results.

Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive. 
With respect to Applicant’s argument on page 7 that Holley does not teach “determining a plurality of parameters by at least generating a plurality of dynamic equations based on the plurality of forces and one or more of an actuator inlet flow rate, an actuator outlet flow rate, an area of a cylinder of the actuator, a volume of the cylinder, a dampening coefficient of the cylinder, and a stiffness of a sprint in the cylinder, and solving the plurality of dynamic equations”, it is considered that Holley .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hauge et al. (US PGPub 2019/0169982 A1) teaches fault detection in a fluid system including pumps (paragraph [0069]) and dynamic simulation (model) of the system including dynamic equations (paragraph [0076]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JENNIFER BAHLS/Primary Examiner, Art Unit 2853